Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2008

Elezi v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2786




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Elezi v. Atty Gen USA" (2008). 2008 Decisions. Paper 775.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/775


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-2786
                                       ___________

                                     INDRIT ELEZI,
                                                         Petitioner,
                                             v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                          On a Petition For Review of an Order
                          of the Board of Immigration Appeals
                                Agency No. A97-396-841
                           Immigration Judge: Henry S. Dogin
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 12, 2008

              Before: FUENTES, ALDISERT and GARTH, Circuit Judges

                               (Opinion filed June 16, 2008)

                                       ___________

                             ORDER AMENDING OPINION
                                   ___________


       At the direction of the Court, the Slip Opinion filed in this case on June 16, 2008 is

amended as follows:

       On page *1 (2008 WL 2435570), the citation within the second sentence of the

first full paragraph to “8 U.S.C. § 212(a)(6)(A)(i)” is deleted and “8 U.S.C. §
1182(a)(6)(A)(i)” is substituted for it.


                                           For the Court,


                                           /s/Marcia M. Waldron
                                           Clerk


Dated: July 30, 2008
PSD/cc: Michael P. DiRaimondo, Esq.
        Jeffrey L. Menkin, Esq.
        Blair T. O’Connor, Esq.
        Rosanne M. Perry, Esq.